509 F.2d 540
22 Fair Empl.Prac.Cas.  1206, 9 Empl. Prac.Dec. P 9986Charles M. McCURDY, Plaintiff-Appellee,v.The BOARD OF PUBLIC INSTRUCTION OF PALM BEACH COUNTY,Florida, et al., Defendants-Appellants.
Nos. 73--3755 and 74--2870.
United States Court of Appeals,Fifth Circuit.
March 6, 1975.

James M. Gann, Michael E. Jackson, Phillip C. Asher, Palm Beach, Fla., Rivers Buford, Jr., Tallahassee, Fla., for defendants-appellants.
Wm. M. Holland, West Palm Beach, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida; Norman C. Roettger, Jr., Judge, 367 F.Supp. 747.
Before BROWN, Chief Judge, and MURRAH* and WISDOM, Circuit Judges.
PER CURIAM:


1
This appeal questions the Trial Court's determination that the school board of Palm Beach County violated the Fourteenth Amendment rights of the black principal of an almost entirely black senior high school by failing to appoint him to a principalship vacancy in a newly-integrated senior high school in the course of compliance with Court-ordered integration and by his subsequent demotion to the principalship of a junior high school.  We find that the conclusions reached by the Trial Judge after evidentiary hearings had ample factual support, F.R.Civ.P. 52(a) and were in compliance with Singleton III1 and Lee v. Macon County.2

Affirmed.3


*
 Alfred P. Murrah, Senior Circuit Judge of the Tenth Circuit, sitting by designation


1
 Singleton v. Jackson Municipal Separate School Dist., 5 Cir., 1970, 419 F.2d 1211, 1218


2
 Lee v. Macon County Board of Education, 5 Cir., 1971, 453 F.2d 1104, 1110--11


3
 At oral argument we were informed that the District Court had allowed attorney's fees for work done in that Court.  Though we affirm on the merits on the remand the District Court should initially make the determination of the additional amount, if any, that should be allowed for legal work on this appeal and its successful termination